FILED
                           NOT FOR PUBLICATION                              FEB 18 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10103

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00060-RCC-
                                                 BPV-1
  v.

JOSEPH DIAZ, AKA Joseph Lopez,                   MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                           Submitted February 15, 2011 **
                             San Francisco, California

Before: NOONAN, O’SCANNLAIN, and TROTT, Circuit Judges.

       Diaz appeals from his sentence of 630 months following his plea of guilty to

seven counts of bank robbery, all committed after his commission of twenty-one

previous bank robberies for which he spent twenty-five years in prison. Because


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he did not object to any aspect of his sentencing in the district court, our review is

for plain error. United States v. Williams, 989 F.2d 1061, 1071-72 (9th Cir. 1993).

      Our inspection of the record discloses no errors in the calculation of Diaz’s

Guidelines range. In fact, his counsel accepted the court’s final calculation and

asked for a sentence within that range, which the court then imposed. Moreover,

the court clearly considered the relevant § 3553 factors and adequately explained

the choice of a sentence. Finally, given the egregious facts and circumstances of

this case and Diaz’s background, the sentence imposed was substantively

reasonable and certainly not an abuse of discretion.

      Diaz’s sentencing was error-free. Thus, we AFFIRM.




                                           2